Citation Nr: 1606604	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

3.  Entitlement to an initial rating in excess of 20 percent for internal and external hemorrhoids.


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1993 to November 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection and ratings as follows: degenerative joint disease of the left knee, rated as 10 percent disabling; internal and external hemorrhoids, rated as noncompensable; and chronic recurrent urticaria, rated as noncompensable.  Service connection and all initial ratings were effective November 6, 2007, the date following discharge from active service. 

The Veteran testified at a Board hearing held in Washington, D.C., before the undersigned Veterans Law Judge in January 2014.  A copy of the hearing transcript has been associated with the record.  

By rating decision in July 2013, the agency of original jurisdiction (AOJ) increased the Veteran's initial disability rating for urticaria to 10 percent, effective November 6, 2007.  In March 2014, the Board granted an initial rating of 30 percent for urticaria, effective November 6, 2007, which was implemented by the AOJ in May 2015.  Therefore, such issue is no longer on appeal.  In March 2014, the Board also remanded the issues of entitlement to higher initial ratings for the Veteran's left knee and hemorrhoid disabilities for additional development.     

In May 2015, the AOJ granted a separate 10 percent rating for instability of the left knee, effective November 6, 2007.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating, the AOJ and Board are required to consider entitlement to all available ratings for the left knee.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issues of an initial rating in excess of 10 percent for degenerative joint disease of the left knee and in excess of 10 percent for lateral instability of the left knee remain in appellate status.  

In May 2015, the AOJ also granted an initial 20 percent rating for service-connected internal and external hemorrhoids, effective November 6, 2007.   Although this is the highest schedular rating, as it is not a full grant of the benefit sough on appeal and the Veteran has not withdrawn such claim, it remains on appeal.  Id.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an initial rating in excess of 20 percent for internal and external hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease of the left  knee is manifested by X-ray evidence of arthritis with objective evidence of painful motion, with flexion limited to no more than 100 degrees and extension limited to no more than 10 degrees, even in contemplation of functional loss due to pain, weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and does not result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee instability is manifested by no more than slight lateral instability or recurrent subluxation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261-5010 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the Veteran's underlying service connection claim.  Specifically, in October 2007, the AOJ provided a compliant notice for what were then pre-discharge claims for service connection for a left knee disorder.  Thereafter, the September 2008 rating decision awarded service connection for her claimed left knee disability and the Veteran subsequently appealed the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a left knee disorder was granted and an initial rating was assigned in the September 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).       

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and identified private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in November 2007, May 2013, and February 2015 to evaluate the severity of her service-connected left knee disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were  based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her symptoms have materially worsened since the most recent February 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left knee disability was solicited, to include the type and frequency of the symptoms she experiences as a result of such disability, as well as the impact such have on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified outstanding medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically, in March 2014, the Board remanded the claim in order to provide the Veteran the opportunity to identify private medical care providers and, thereafter, additional identified and authorized private records, as well as updated VA treatment records, were obtained.  Additionally, the Veteran was provided a contemporaneous VA examination in February 2015 as directed.  Accordingly, the Board finds that there has been substantial compliance with the March 2014 remand directives and,  therefore, no further remand is necessary.  See Stegall, D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II. Analysis

The Veteran served as a U.S. Army military policeman and satellite communications technician including service in Korea, Germany, and Kosovo.  She contended in an August 2009 notice of disagreement, an April 2010 substantive appeal, and in testimony during a January 2014 Board hearing that her left knee disability is more severe than is contemplated by the initial rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's left knee disabilities are currently rated as follows: degenerative joint disease as 10 percent disabling under the criteria of Diagnostic Codes 5010-5260 for traumatic arthritis resulting in limitation of flexion and 10 percent disabling under Diagnostic Code 5257 for lateral instability of the knee.  The Board also notes that, as the Veteran's in-service left knee surgeries resulted in a painful scar of the left lower extremity, she was also awarded a separate 10 percent rating for such symptomatology in the September 2008 rating decision.  However, as such did not appeal the initial assigned rating for her scar, such issue is not before the Board for consideration.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 
38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

As is applicable in this case, VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Service treatment records show that the Veteran injured her left knee on several occasions from 2001 until her medical discharge in 2007.  Diagnoses included chondromalacia patella, patellar maltracking and misalignment, and lateral instability.  She underwent arthroscopic procedures in 2003, 2004, and 2005 that included a tibial tubercle transfer, lateral release, and removal of previous scar tissue.  In a January 2006 Medical Evaluation Board summary, a physician noted a range of motion of zero to 136 degrees with stable patella tracking, and no instability or arthritic changes.  The Veteran reported that she was able to walk an unlimited distance without a ruck sack but experienced knee pain after one mile.  

Prior to discharge in November 2007, the Veteran underwent a VA general medical examination.  The physician noted the same history in service.  The Veteran reported continued daily pain and stiffness and endurance limitations with flare-ups on overuse that required a knee brace.  She reported that she was unable to run, cycle, or kneel on the left knee and that the scar from the tibial realignment was painful but did not limit her activities or require medication.  On examination, range of motion was zero to 135 degrees with crepitus and pain at the limit of flexion and no additional loss of function on repetition.  Ligament tests were negative for instability.  X-rays showed mild degenerative changes with small osteophyte at the superior pole of the patella, however, a magnetic resonance image was evaluated as normal.  The physician diagnosed mild degenerative arthritis, symptomatic, but with no limitation of motion.   

A Physical Evaluation Board determined that the Veteran was able to perform her duties as a communications specialist but was not qualified for worldwide assignment as a platoon sergeant and received an honorable medical discharge with severance pay.  

In September 2008, the RO granted service connection and a 10 percent rating under Diagnostic Code 5010-5260 for slight but painful limitation of motion with X-ray indications of degenerative changes.  

VA outpatient primary care records from 2007 to 2012 show reports by the Veteran of left knee pain and instability causing a fall in February 2008.  The Veteran used prescribed medication for inflammation and pain but declined further surgery.   In January 2010, the Veteran reported increased pain, swelling, and "giving out," but a clinician noted no swelling and a full range of motion.  In April 2010, a VA orthopedic physician examined the left knee in response to the reports of more severe symptoms but noted no swelling or clinical instability as well as normal patellar tracking and a full range of motion. 

In May 2013, a VA contract physician accurately summarized the history of injury and treatment in service and examined the Veteran's left knee.  The Veteran reported an inability to kneel or put weight on the left knee and that she used a brace.  Range of motion was zero to 130 degrees with no additional loss of function on repetition.  However, the physician estimated an additional 20 degrees of loss of flexion during pain on use or flare-ups.  Muscle strength was normal with no clinical instability and no recurrent patellar subluxation.  The physician noted that the Veteran previously had meniscus dislocations, tears, and episodes of locking, but the Veteran did not report episodes of locking during this examination.  The physician continued the diagnosis of degenerative joint disease post arthroscopy and lateral release.  

In December 2013, the Veteran's private primary care physician noted an antalgic gait and mild effusion.  Range of motion was zero to 135 degrees.  The patella was normal but there was patella grinding and positive lateral apprehension.  The physician diagnosed left knee joint pain and lateral subluxation of patella, and recommended the use of a brace. 

During the January 2014 Board hearing, the Veteran testified that she wore a left knee brace 8 hours per day and when, not doing so, experienced the knee "going out" once or twice per month with swelling, grinding, and a feeling of imminent locking and patella subluxation.  The Veteran submitted time sheets from her employer showing regular use of personal time off which she attributed to all disabilities.  The Veteran also submitted a January 2014 letter from her spouse reporting that the Veteran was able to walk for 25 minutes with a brace after which she experienced random dislocations and falls that caused soreness and the need to rest and elevate the knee until pain and swelling subsided. 

In February 2015, another VA contract physician noted a review of the claims file and accurately summarized the history of left knee injury and treatment.  The Veteran reported pain and instability when climbing stairs, patella vibration, popping, and stiffness, and that the patella pulled to the left causing instability while walking.  Range of motion was zero to 110 degrees with pain at the limit of flexion.  There was no objective evidence of painful motion on extension.  Following repetitive use testing, the range of motion findings remained the same; however, she had less movement than normal, weakened movement, pain on movement, and instability of station.  The physician estimated an additional 10 degree limitation in flexion and extension during flare-ups.  Muscle strength was normal, but there was zero to 5 millimeters anterior instability which the physician described as significant and required the use of a brace to maintain the function still available to the Veteran.  There was no patellar subluxation/dislocation.  The examiner further found that the Veteran has never had any meniscal condition or surgery; however, he noted the Veteran's prior surgeries of arthroscopy and arthroscopic debridement and lateral release, which resulted in grinding, popping, and subluxation.  He noted that the diagnosis was a progression of the previous diagnosis of degenerative joint disease of the left knee.  

In May 2015, the RO granted a separate 10 percent rating for left knee instability, effective November 6, 2007, the day following discharge from active duty.  

The Board finds that a rating in excess of 10 percent for degenerative joint disease of the left knee is not warranted at any time during the period covered by this appeal.  The Veteran is competent and credible in her reports of her observable left knee symptoms and limitations as they are consistent and have been accepted by clinicians as consistent with clinical observations and imaging studies.  There is X-ray and magnetic resonance image evidence of degenerative disease and, therefore, such disability is rated based on limitation of motion.  

In this regard, while Diagnostic Code 5260 was originally assigned to represent the fact that the Veteran's left knee disability was rated based on limitation of motion, her flexion is limited to no more than 100 degrees during the appeal period, even in contemplation of functional loss due to pain, weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, which results in a noncompensable rating under such Diagnostic Code.  However, pursuant to Diagnostic Code 5261, the Veteran meets the requirements for a 10 percent rating, but no higher, with extension limited to no more than 10 degrees, as described by the 2015 VA examination based on the functional impact resulting from flare-ups.  Therefore, the Board finds that the Veteran's left knee disability is most appropriately rated under Diagnostic 5261 pertinent to limitation of extension rather than Diagnostic Code 5260 pertinent to limitation of flexion.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet.App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).  

However, as noted above, a rating in excess of 10 percent under Diagnostic Code 5261 is not warranted as there is no indication that the Veteran's extension is limited to more than 10 degrees, even in contemplation of functional loss due to pain, weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups.

The Board further finds that a rating of in excess of 10 percent for left knee lateral instability or recurrent subluxation under Diagnostic Code 5257 is not warranted.  In this regard, the Board notes that, during active service, the Veteran underwent several surgical procedures that included both debridement and attention to patellar maltracking, misalignment and lateral instability; however, all VA examinations until 2015 were negative for instability or subluxation.  In fact, such examinations revealed no instability or subluxation on clinical evaluation.  Moreover, lateral subluxation of patella was not noted in the Veteran's treatment records until December 2013.  However, as the 2015 VA examiner determined that such disability was part and parcel of the Veteran's left knee disability, a 10 percent rating was assigned for the entire appeal period.  Even so, the Board finds that such results in no more than slight lateral instability or recurrent subluxation.  In this regard, while the Veteran has competently and credibly reported "giving out," falls, patellar displacement, and the need for a brace while performing daily activities including at her place of employment, the clinical record does not show that her lateral instability or recurrent subluxation is moderate or severe.  In this regard, while the examiner in February 2015 noted that the Veteran had significant left knee instability, clinical evaluation only revealed that such resulted in only anterior instability of 1+, as opposed to 2+ or 3+, with normal posterior instability, normal medial-lateral instability, and no evidence of recurrent patellar subluxation/ dislocation.  Based on such clinical findings, the Board finds that an initial rating in excess of 10 percent for left knee instability is not warranted.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for her left knee disability.  In this regard, the Board notes that the 2013 VA examiner indicated that the Veteran previously had meniscus dislocations, tears, and episodes of locking; however, such appears to be inaccurate as there is no indication of any meniscal dislocation or prior removal throughout her medical records.  Moreover, all other VA examinations were entirely negative for any current or past meniscal symptomatology, and imaging studies have not shown meniscus damage.  Therefore, it appears that the 2013 VA examiner was referencing her other prior surgeries, to include arthroscopic debridement procedure in 2003, 2004, and 2005, which did not include a meniscectomy.  Consequently, as there is no evidence of dislocation or removal of the semilunar cartilage during the appeal period, Diagnostic Codes 5258 and 5259, respectively, are not for application.

Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the multiple available rating criteria under which such is currently evaluated.  Specifically, the criteria contemplates the Veteran's arthritis with painful, limited of motion, as well as lateral instability and recurrent subluxation.  Moreover, the ratings contemplate the functional limitations caused by her knee disabilities, to include slight loss of range of knee motion and her subjective complaints, to include pain, "giving way," and the need for a brace for most activities. 

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  Additionally, although the Veteran's use of medication is not a factor in the schedular criteria, the Veteran has not reported and clinicians have not noted additional disabilities caused by medication such as drowsiness, lack of focus, or other sensory or cognitive manifestations.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court has held that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that her service-connected left knee disability renders her unemployable.  Moreover, at the Board hearing, the Veteran clearly reported that she was still employed.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for initial ratings in excess of 10 percent for degenerative joint disease of the left knee and left knee instability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial rating in excess of 10 percent for left knee instability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an initial rating in excess of 20 percent for internal and external hemorrhoids so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, following the Board's March 2014 remand, in May 2015, the AOJ granted an initial 20 percent rating for the Veteran's internal and external hemorrhoids, effective November 6, 2007.  While the AOJ found that such was a full grant of the benefit sought on appeal as 20 percent is the highest schedular rating for hemorrhoids under Diagnostic Code 7336, it is not a full grant of the benefit sough on appeal and the Veteran has not withdrawn such claim.  Therefore, it remains on appeal.  See AB, supra (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).  

In a March 2014 remand, the Board noted that the Veteran and the medical evidence of record raised the issue of impairment of sphincter control and leakage as additional manifestations of the service-connected hemorrhoids.  Moreover, higher ratings for this disability are available on an extra-schedular basis if warranted. 

Evidence was received regarding the issue of a rating for internal and external hemorrhoids since the July 2013 supplemental statement of the case on this issue, including the results of a February 2015 VA examination, that was not addressed in the most recent May 2015 supplemental statement of the case prior to return of the appeal to the Board.  Therefore, a remand is necessary for the AOJ to consider the additional pertinent evidence, to include the results of a May 2015 examination, and to consider a separate rating for anal leakage and impairment of sphincter control and whether referral for an extra-schedular rating is warranted in the first instance.  

Accordingly, the case is REMANDED for the following action:

After consideration of additional relevant evidence received since the July 2013 supplemental statement of the case, readjudicate the claim for an initial rating in excess of 20 percent for service-connected internal and external hemorrhoids, to include consideration of a separate rating for anal leakage and impairment of sphincter control and whether referral for an extra-schedular rating is warranted in the first instance.  If a higher rating remains denied, issue the Veteran and her representative a supplemental statement of the case with an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


